                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 AMIT SHARMA,                                 )
                                              )
                       Plaintiff,             )
                                              )
               v.                             )     C.A. No. 18-1250 (MN)
                                              )     Related to Superior Court of the State of
 STEVEN WESLEY, et al.,                       )     Delaware in and for New Castle County
                                              )     C.A. No. N18C-01-091 ALR
                       Defendants.            )

                                    MEMORANDUM OPINION


Amit Sharma, Newark, Delaware – Pro Se Plaintiff.

Adria Benner Martinelli, Deputy Attorney General, and Wilson Buckmaster Davis, Deputy
Attorney General, Delaware Department of Justice, Wilmington, Delaware – Counsel for
Defendants Jennifer Biddle, Robert Coupe, Delaware Department of Correction, Janet Durkee,
Carole Evans, Christopher Klein, Geoffrey Klopp, Michael Merson, Julie Petroff, Perry Phelps,
Marc Richman, and Steven Wesley.




July 26, 2019
Wilmington, Delaware
NOREIKA, U.S. District Judge:

        Plaintiff Amit Sharma (Plaintiff”), who appears pro se, filed this employment

discrimination case in the Superior Court of the State of Delaware in and for New Castle County.

Defendants Jennifer Biddle, Robert Coupe, Delaware Department of Correction, Janet Durkee,

Carole Evans, Christopher Klein, Geoffrey Klopp, Michael Merson, Julie Petroff, Perry Phelps,

Marc Richman, and Steven Wesley removed the case to this Court on August 15, 2018. 1             (D.I. 1).

They have filed a motion to dismiss, opposed by Plaintiff. 2      (D.I. 4).   The matter is fully briefed.

I.      BACKGROUND

        Plaintiff, who is of Indian descent, began his employment with Defendant Delaware

Department of Correction (“DOC”) on October 19, 2006, and worked as a correctional officer at

the Howard R. Young Correctional Institution (“HRYCI”).             (D.I. 1 First Amended Complaint

¶¶ 14, 21).    After working for seven years, Plaintiff made a hostile work environment claim

against co-worker, Gregory Perella (“Perella”) followed by a second complaint on July 3, 2014.

(Id. ¶ 15).   On July 7, 2014, several co-workers met, expressed outrage over Plaintiff’s complaints

about Perella, and vowed to “burn the shift down if Plaintiff [was] promoted to lieutenant.”

(Id. ¶ 16).   Plaintiff alleges that former HRYCI Warden Defendant Steven Wesley (“Wesley”)

was made aware of the issue and did not investigate.     (Id.).     Plaintiff discussed the hostile work

environment incidents and group polarization during a July 30, 2014 conflict resolution initial

interview with Diversity Coordinator Roy Lawler (“Lawler”) and Major D. Bamford (“Bamford”),




1
        The Amended Complaint references numerous exhibits, but there are no exhibits attached
        to it.

2
        The Court takes judicial notice that Defendant Correctional Officers Association of
        Delaware (“the Union”) has not been served and this Court’s docket and the State Court
        docket do not indicate that Plaintiff has taken any steps to effect service upon the Union.


                                                  1
and Plaintiff accepted an offer for conflict resolution.           (Id.).    Plaintiff was told that a report

would be prepared for Human Resources and that Wesley would be in touch.                   (Id.).

         On March 14, 2014, a job opened for lieutenant.             Plaintiff applied on March 16, 2014,

received his test scores on April 8, 2014, and was interviewed on June 24, 2014.             (Id. at 18).     On

July 13, 2014, two promotions were given to non-Indian candidates who ranked first and second.

(Id. ¶ 19).     There was another opening on August 9, 2014, and Wesley used the previous referral

list and selected the fourth ranked non-Indiana candidate for promotion.              (Id. ¶ 20).

         Plaintiff was given approved leave and left for the States of India on August 14, 2014, due

to a family emergency.        (Id. ¶ 21).    While there, he learned about two additional openings and

that Wesley has used the referral list to select two non-Indian candidates ranked third and fifth.

(Id.).     On August 22, 2014, and while in India, Plaintiff requested that Interview Panel

Chairperson Staff Lieutenant G. Fahey (“Fahey”) provide the interview scores.                 (Id. ¶ 22).     As

instructed by Human Resources, Union Representative Bryant and Plaintiff requested that Human

Resources provide the August 19, 2013 interview score sheet.                (Id. ¶ 22).   Defendant J. Biddle

(“Biddle”) Human Resources Assistant Director asked the reason for requesting a year-old

sergeant interview score sheet and was hesitant to supply it without knowing the reason for the

request.      (Id.).   Biddle provided the sergeant score sheet on September 5, 2014.           (Id. ¶ 23).

         On September 7, 2014, Wesley was notified of a computation error in the June 24, 2014

interview score that had lowered Plaintiff’s candidacy rank from fourth to sixth.                   (Id. ¶ 24).

Plaintiff and Wesley discussed the issue after Plaintiff asked to resubmit the same credentials for

lieutenant interviews as sergeants.         (Id. ¶ 25).   Plaintiff alleges that Wesley blamed Plaintiff for

not resubmitting the same documents to get the same points and advised Plaintiff that the

promotions were in effect, there were no open lieutenant vacancies, and the certification list had




                                                          2
expired.     (Id.). Plaintiff submitted a grievance concerning the unlawful denial of a promotion

and alleges that on September 12, 2014, Wesley violated the terms and agreement of the Collective

Bargaining Agreement, when he denied Plaintiff’s timely grievance as untimely.          (Id. ¶ 29).

         Plaintiff returned to work on September 10, 2014, and learned that a vacancy had existed

because a lieutenant was promoted to staff lieutenant using the September 3, 2014 interview.          (Id.

¶ 26).   On September 16, 2014, Plaintiff contacted Wesley regarding the status of his complaints,

including one asserting workplace safety and, on September 18, 2014, Plaintiff was informed by

Lawler that his “concerns were valid overall” and that “appropriate action has been taken.”           (Id.

¶¶ 30-31).    Plaintiff alleges that on September 22, 2014, Defendant Labor Relation Manager Julie

Petroff (“Petroff”) intervened to invalidate Plaintiff’s complaints that Lawler had confirmed

overall as valid.   (Id. ¶ 32).   Petroff dismissed Plaintiff’s complaints on September 24, 2014.

(Id. ¶¶ 33-35).

         On September 27, 2014, Wesley had the existing vacancy reposted.         (Id. ¶ 27).   Plaintiff

alleges that of the six vacancies, Wesley promoted five non-Indian candidates and denied the sixth

vacancy to the fourth, but incorrectly ranked as sixth. 3    (Id.).   On September 27, 2014, Plaintiff

reapplied for the lieutenant vacancy, but the vacancy was filled with a non-Indian employee

through a lateral transfer without holding interviews.      (Id. ¶ 28).

         On October 29, 2014, Plaintiff contacted former DOC Commissioner R. Coupe (“Coupe”)

to report retaliation and national origin discrimination.      Defendant Bureau Chief Janet Durkee

(“Durkee”) was made aware of the complaints and Coupe indicated that he would consider a

private meeting with Plaintiff after he reviewed the complaint with Durkee.       (Id. ¶ 36).   Plaintiff



3
         This relates to Plaintiff’s claim there was computation error that lowered his candidate rank
         from fourth to sixth and, in turn, resulted in the denial of a promotion due to the incorrect
         ranking of candidates.


                                                  3
alleges there was no follow-up.      (Id.).   Plaintiff filed a complaint with Durkee and Petroff on

November 6, 2014, cited national origin discrimination and a violation of conflicts, and requested

an investigation of Wesley’s recommendation letters and the internal promotion process.

(Id. at ¶ 37).   Durkee did not acknowledge the complaint.          (Id.).

        Plaintiff alleges that on November 7, 2014, Wesley falsely accused Plaintiff of harassing

Petroff and gave Plaintiff a direct order to cease and desist communications with her.           (Id. ¶ 38).

Wesley told Union Representative Jay Lee (“Lee”) that he was “pissed off at Plaintiff.” (Id.).

Plaintiff attempted to submit an incident report about Wesley’s hostile behavior, false accusations,

and employment threats and was told by Captain K. Akinbayo (“Akinbayo”) that he was “not

doing any reports” and Akinbayo notified Wesley.            (Id. ¶ 39).      Plaintiff alleges the denial to

complete an incident report violated DOC rules.        (Id.).

        Plaintiff was scheduled to be off for two days and on the first scheduled day, November

10, 2014, he was directed to report to work immediately.              (Id. ¶ 40).       He was served with

Wesley’s memo for removal from the workplace, psychological fitness for duty evaluation, and

disciplinary action.   (Id. ¶ 40).   Plaintiff was directed to go to the administration building to

meet with Durkee on November 12, 2014.           (Id.).    On November 12, 2014, Plaintiff met with

Durkee, former DOC Commissioner Defendant Perry Phelps (“Phelps”), and Wesley.                   (Id. ¶ 41).

At the meeting nothing was discussed except that Durkee gave information to Plaintiff for his

required psychological fitness for duty evaluation.       (Id.).   Captain Brian Berggrun (“Berggrun”)

conducted an investigative interview on November 13, 2014.                (Id. ¶ 42).    Berggrun “did not

consider that Plaintiff had followed Wesley’s directive to not email complaints to Petroff.” (Id.).

        The fitness for duty evaluation was conducted on November 20, 2014, and Plaintiff was

cleared for duty.   (Id. ¶ 43).   Plaintiff reported to the administration building on November 26,




                                                   4
2014, and met with Phelps and Wesley.         (Id. ¶ 43).    Wesley told Plaintiff that since his issues

were not psychological, but behavioral, Plaintiff would be disciplined.            (Id. ¶ 44).    Wesley

explained that he was disciplining Plaintiff for the officers Plaintiff had harassed over the years

and Phelps said, “so you do not say retaliation, it will be warden from a different facility in charge

of it.” (Id.). Plaintiff was advised that he could return to work the next day.         (Id.).   Plaintiff

asked Phelps to review the complaints and documents, but he declined stating that the warden falls

under his supervision and is a friend and Plaintiff does not think that Phelps is impartial. (Id.).

Phelps mentioned that Plaintiff could not stop filing complaints against Wesley and that Plaintiff

has a distrust in Human Resources findings.         (Id.).   Phelps first offered Plaintiff a voluntary

transfer to a different facility and then told Plaintiff that he could hire an attorney or seek assistance

from an outside agency to review his complaint without worrying about repercussions.             (Id.).

        Plaintiff report the violations to Delaware Governor J. Markell’s office on January 5, 2015.

(Id. ¶ 45).   On February 9, 2015, “Constituent Relations A. Betts” (“Betts”) informed Plaintiff

that Human Resources had been contacted and considered the matter closed, but the required

dismissal of charges memorandum had not been issued.           (Id. ¶ 46).

        Plaintiff applied for a correctional lieutenant position and received eligibility confirmation

on January 15, 2015.      (Id. ¶ 82). 4 Based upon his interpretation of Defendant Bureau Chief

Christopher Klein’s (“Klein”) involuntary transfer memo, Senato denied a request to schedule an

interview when he stated, “this agreement will preclude you from working overtime or transferring

to any position at Howard R. Young for a period of 2 years.” (Id.).          Plaintiff contacted Wesley,

Biddle, and Richman about the interview denial, but they did not acknowledge “the violation or

request.” (Id. ¶ 85).



4
        The First Amended Complaint does not contain a paragraph 83 or 84.


                                                    5
        When a lieutenancy vacancy at the HRYCI was posted on February 13, 2015, Plaintiff

asked Union Representative Corporal C. Addison (“Addison”) to inquire about Plaintiff’s status.

(Id. ¶ 47).   Plaintiff was told that there was no paperwork, a warden from a different institution

was handling it, and if Plaintiff wanted to pursue a promotional opportunity he could.                   (Id.).

Plaintiff applied for the lieutenant vacancy on February 21, 2015.          (Id. ¶ 48).       Plaintiff alleges

that Wesley learned about a possible grievance on February 25, 2015, and again retaliated against

Plaintiff when, on February 26, 2015, he issued a disciplinary report that cited suspension from

duty and demotion were under consideration.         (Id. ¶¶ 49-50).     The two penalties automatically

disqualify promotional opportunities for two years.       (Id. ¶ 50).

        Plaintiff requested a pre-decision hearing on March 2, 2015.            (Id. ¶ 51).      Plaintiff was

sanctioned “six days’ paper suspension.”        (Id. at ¶ 53).     Wesley issued a final decision that

concurred with the suspension, and he threatened Plaintiff’s employment.                   (Id. ¶ 54).     On

April 29, 2015, Klein conducted an appeal of Plaintiff’s suspension.            (Id. ¶ 55).     Klein did not

find in Plaintiff’s favor and Plaintiff appealed.   (Id.).

        Plaintiff filed a second grievance against Wesley on March 10, 2015, for employment

discrimination and retaliation, and Wesley denied the grievance.          (Id. at ¶ 58).      Plaintiff refiled

the grievance on March 15, 2015, and alleged that when Wesley held the hearing he focused on

justifying his reasons for denying promotions to Plaintiff.       (Id. ¶ 59).   The grievance was denied

on March 27, 2015.      (Id. ¶¶ 60-61).     Plaintiff also alleges that Wesley unlawfully denied him

promotions in April 2015 and July 2015.        (Id. ¶¶ 62, 63).

        On May 27, 2015, Plaintiff reported a co-worker citing safety concerns, and Plaintiff was

reprimanded for filing complaints.        (Id. ¶¶ 64-66).     Plaintiff appeared for a pre-arbitration

hearing on July 21, 2015.     (Id. ¶ 56).    The hearing did not take place and it appears that the




                                                    6
grievance was not resolved.     (Id.).   In the meantime, Berggrun investigated the complaint that

Plaintiff had harassed Petroff and found that Plaintiff “said a lot of things, none of which include

any threats or harm or danger” and in October 2015 Biddle confirmed that Petroff did not feel

harassed.     (Id. ¶ 57).

         Also on July 21, 2015, Plaintiff reported Wesley’s, Durkee’s, and Coupe’s alleged

unlawful conduct to member of the State Senate Correctional Committee.                      (Id. ¶ 70).   On

July 23, 2015, Governor Markell emailed executive agencies regarding harassment and

discriminatory policies by State employees.       (Id. ¶ 71).      On July 28, 2015, Plaintiff attended an

NAACP/IMAC meeting and three ranking HRYCI officers saw him.                   (Id. ¶ 72).     The next day,

Plaintiff met with Wesley who gave him a removal from the workplace pending disciplinary

investigation because “Plaintiff’s presence in workplace jeopardizes others’ safety or security or

the public confidence.”     (Id. ¶ 73). Plaintiff was also notified of an investigation to determine

if Plaintiff’s complaint to Delaware Senators violated the code of discipline or policies. (Id.).

Plaintiff’s ID was taken from him and he was escorted from the prison.            (Id.).

         Plaintiff then contacted the Governor’s office to advise him of the retaliation by Wesley.

(Id. ¶ 74).     Plaintiff met with Defendant Investigator Caption M. Merson (“Merson”) who

accused Plaintiff of providing false information to Senators about promotions at the HRYCI.               (Id.

¶ 75).   Plaintiff alleges that Merson violated employee disciplinary policies.            (Id. ¶ 76).

         Wesley’s employment termination memorandum dated August 19, 2015 was received by

Klein’s office on August 12, 2015.       (Id. ¶ 77).       On September 2, 2015, Plaintiff met with Klein

and Biddle and told Plaintiff that he must either accept a transfer or he would be terminated.            (Id.

¶ 78).   Klein told Plaintiff the decision was based upon Wesley’s complaint of a hostile work

environment due to complaints filed against Wesley and, since he could not relocate Wesley, he




                                                       7
was making the transfer offer to Plaintiff.               (Id.).   Plaintiff was advised there would be no

disciplinary action for his communication with the Senators and Klein did not terminate Plaintiff’s

employment.        (Id.).

         On September 11, 2015, Biddle forwarded Klein’s involuntary transfer letter to the

Plummer Community Correctional Center (“PCCC”).                     (Id. ¶ 79).   Plaintiff alleges the decision

to transfer him violated the Union’s collective bargaining agreement which prohibits involuntary

transfer.     (Id.).    Plaintiff filed a grievance on September 22, 2015, regarding the transfer.          (Id.

¶ 80).      A hearing was held on October 12, 2015, before Defendant Medical Bureau Chief Marc

Richman (“Richman”).            (Id. ¶ 81).     Plaintiff alleges that Richman was unfamiliar with the issues

and did not investigate the matter.             (Id.).   On January 5, 2016, Defendant Union President G.

Klopp (“Klopp”) confirmed that Klein had “deceitfully stated” that the Union had agreed with the

involuntary transfer decision.            (Id. ¶ 79).

         On March 28, 2016, Plaintiff contacted Defendant PCCC Warden Carole Evans (“Evans”)

to explain how the involuntary transfer was retaliatory and that he had concerns over his safety.

(Id. ¶ 90).    Plaintiff called off work on March 29, 2016 for the shift beginning midnight March 30,

2016, and alleges that he was required to submit medical documents in order to resume duty.                 (Id.

¶ 91).   Plaintiff alleges that Evans directed Plaintiff to report to PCCC on March 30, 2016 for his

next scheduled shift.         (Id. ¶¶ 90-91).      Plaintiff did not report for duty or communicate with the

shift commander for shifts on Thursday, March 31, 2016 or Friday, April 1, 2016, because his

scheduled days off were Thursday and Friday, returning to work was contingent on attaining and

submitting medical documents and, due to the weekend, the first day he could so was on Monday,

April 4, 2016.         (Id. ¶¶ 93, 95).




                                                           8
          A pre-termination letter advised Plaintiff that termination of his employment was being

considered.     (Id. ¶ 86).     Plaintiff alleges that he was wrongfully terminated and that the pre-

termination letter, dated April 5, 2016, did not clarify when he was to return to work.       (Id. ¶¶ 94,

95).     Plaintiff requested documentation for the dismissal decision and a pre-termination hearing

was scheduled.      (Id. ¶¶ 96, 97). On April 7, 2016, Plaintiff’s physician advised him not to report

to work and on April 11, 2016, Plaintiff asked Biddle where to forward his medical documentation.

(Id. ¶¶ 101-103).        Biddle told Plaintiff that Evans had denied Plaintiff’s request for additional

leave.    (Id. ¶ 103).     On April 14, 2016, Plaintiff again asked where to submit his medical FMLA

documents.      (Id. ¶ 104).

          On April 20, 2016, Plaintiff requested information and documentation supporting dismissal

consideration.     (Id. ¶ 87).     On April 22, 2016, Petroff informed Plaintiff that there was no

disciplinary package.         (Id. ¶ 88).    Plaintiff alleges Defendants violated DOC policies, the

collective bargaining agreement, merit rules, and standard operating procedures because

Defendants were required to conduct an investigation and provide a disciplinary package with

supporting documents.          (Id. ¶ 89).   Plaintiff asked to hold the hearing at the Administration

Building, and on April 27, 2016, Biddle told him it would be held at the CVOP.           (Id. ¶¶ 97, 98).

Plaintiff informed Biddle he would not go to the CVOP to “prevent additional suffering and

embarrassment from facing co-workers,” and the Union had not confirmed the availability of a

representative to accompany.         (Id. ¶ 97).   Plaintiff alleges that representative Shula Reeves did

not acknowledge the request for representation.              (Id. ¶ 101).     Plaintiff alleges that the

termination letter did not state the reasons for Plaintiff’s failure to attend the meeting and that

Defendant lied to the EEOC that Plaintiff did not attend the pre-termination hearing.         (Id. ¶¶ 97,

100).




                                                      9
       The First Amended Complaint raises the following counts:            Count 1, against Wesley,

Lawler, and Petroff for failure to prevent harassment, discrimination, or retaliation; Count 2,

national origin discrimination, against Wesley, in violation of Title VII of the Civil Rights Act of

1974, as amended, 42 U.S.C. § 2000e, 42 U.S.C. § 1981, and 42 U.S.C. § 1983; Count 3, against

Wesley, for retaliation motivated by Plaintiff’s protective activity; Count 4 defamation against

Berggrun; Count 5 against Coupe, Durkee, and Wesley for intentional infliction of emotional

distress; 5 Second Count 5 against Defendant covered employer (presumably the DOC) and

Biddle, for violations of the Family and Medical Leave Act, 29 U.S.C. §§ 2601, et seq.

(“FMLA”); 6 and Count 6, breach of contract against the Union.        Plaintiff seeks reinstatement to

his position and compensatory and punitive damages.

       Moving defendants seek dismissal on the grounds that:              (1) Plaintiff has failed to

demonstrate he exhausted his administrative remedies as is required to raise Title VII claims; (2)

the defamation claim is raised against a non-party, fails to state a claim, and is time-barred; (3) the

intentional infliction of emotional distress is time-barred and barred by the exclusive provisions of

Delaware’s Workers’ Compensation Act; and (4) the First Amended Complaint fails to raise an

FMLA claim or retaliation under the FMLA.

II.    LEGAL STANDARD

       Because Plaintiff proceeds pro se, his pleading is liberally construed and his First Amended

Complaint, “however inartfully pleaded, must be held to less stringent standards than formal



5
       Count 5 also refers to breach of duty, gross negligence, aiding and abetting, the Americans
       with Disabilities Act (“ADA”), as amended, 42 U.S.C. §§ 12101, et seq., and 5 C.F.R. Part
       339 medical qualification determination. (Id. ¶ 126).
6
       The First Amended Complaint has a numbering error and contains two Count Fives. For
       the sake of clarity, the Court will refer to the first Count 5 as Count 5 and the second Count
       5 as Second Count 5.


                                                  10
pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007).              When presented

with a motion to dismiss for failure to state a claim pursuant to Rule 12(b)(6), district courts

conduct a two-part analysis. Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).

First, the Court separates the factual and legal elements of a claim, accepting “all of the complaint’s

well-pleaded facts as true, but [disregarding] any legal conclusions.” Id. at 210-11.        Second, the

Court determines “whether the facts alleged in the complaint are sufficient to show . . . a ‘plausible

claim for relief.’”   Id. at 211 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)).

        “To survive a motion to dismiss, a civil plaintiff must allege facts that ‘raise a right to relief

above the speculative level on the assumption that the allegations in the complaint are true (even

if doubtful in fact).’” Victaulic Co. v. Tieman, 499 F.3d 227, 234 (3d Cir. 2007) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).        Dismissal under Rule 12(b)(6) is appropriate

if a complaint does not contain “sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’”   Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570); see

also Fowler, 578 F.3d at 210.       A claim is facially plausible “when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678. The Court is not obligated to accept as true “bald

assertions” or “unsupported conclusions and unwarranted inferences.” Morse v. Lower Merion

Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997); Schuylkill Energy Res., Inc. v. Pennsylvania Power

& Light Co., 113 F.3d 405, 417 (3d Cir. 1997).       Instead, “[t]he complaint must state enough facts

to raise a reasonable expectation that discovery will reveal evidence of [each] necessary element”

of a plaintiff’s claim.    Wilkerson v. New Media Tech. Charter Sch. Inc., 522 F.3d 315, 321

(3d Cir. 2008) (internal quotation marks omitted).           In addition, a court may consider the

pleadings, public record, orders, exhibits attached to the complaint, and documents incorporated




                                                   11
into the complaint by reference. Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322

(2007).

III.      DISCUSSION

          A.     Title VII - Counts 1, 2, and 3; ADA - Count 5

          Defendants move to dismiss Counts 1, 2, and 3 for Plaintiff’s failure to exhaust his

administrative remedies as is required for Title VII claims.     The Court observes that Count 1 does

not reference Title VII although it appears to raise Title VII employment discrimination claims.

Count 2 references Title VII and 42 U.S.C. §§ 1981 and 1983 claims.           The §§ 1981 and 1983

claims will be discussed below.        Count 3 alleges retaliation and, similar to Count 1, does not

reference a statute but appears to refer to retaliation motivated by the exercise of Plaintiff’s

protected activities.     Count 5 references the ADA in connection with Plaintiff’s intentional

infliction of emotional distress claim.

          As Defendants correctly note, Plaintiff has not provided a notice of suit rights from the

EEOC.       Under Title VII and the ADA, a plaintiff must exhaust his administrative remedies before

filing a civil action in federal court. See 42 U.S.C. § 2000e-5(e)(1); 42 U.S.C. § 12117; Mandel

v. M&Q Packaging Corp., 706 F.3d 157, 163 (3d Cir. 2013) (Title VII); Churchill v. Star

Enterprises, 183 F.3d 184, 190 (3d Cir. 1999) (ADA claim).         The administrative prerequisites as

provided in 42 U.S.C. § 2000e-5, require a plaintiff to first lodge a complaint with either the EEOC

or the equivalent state agency responsible for investigating claims of employment discrimination,

in Delaware the DDOL.           See 42 U.S.C. § 2000e-5(e).   If the EEOC or equivalent state agency

determines not to pursue a plaintiff’s claims and issues a right-to-sue letter, only then may a

plaintiff file suit in court.   See 42 U.S.C. § 2000e-5(f)(1).   Title VII provides that a complainant

has ninety days from the receipt of an EEOC right to sue letter to file an action in court.       See




                                                   12
42 U.S.C. § 2000e-5(f)(1); Seitzinger v. Reading Hosp. & Med. Ctr., 165 F.3d 236, 239 (3d Cir.

1999).    Failure to exhaust administrative remedies is an affirmative defense and under Third

Circuit precedent is grounds for dismissal on a Rule 12(b)(6) motion.       See Slingland v. Donahoe,

542 F. App’x 189, 191 (3d Cir. 2013).

         Plaintiff has failed to provide a notice of suit rights or a right to sue letter as required to

commence a Title VII or ADA action in federal court.              Accordingly, the Court will grant

Defendants’ motion to dismiss the Title VII claims for Plaintiff’s failure to exhaust his

administrative remedies.     It will also dismiss, sua sponte, the ADA claims on the same grounds

to the extent Plaintiff intended to raise an ADA claim.

         B.     42 U.S.C. § 1981 and 42 U.S.C. § 1983 - Count 2

         Plaintiff also invokes 42 U.S.C. § 1981 and 42 U.S.C. § 1983 in his employment

discrimination claims. Plaintiff may not rely on either statute.       First, § 1981 does not provide

Plaintiff with a private right of action against Defendants.      McGovern v. City of Philadelphia,

554 F.3d 114, 116 (3d Cir. 2009).        Second, employment-related claims for racial or national

origin discrimination may not be brought under § 1983.              William v. Pennsylvania Human

Relations Comm’n, 870 F.3d 294, 300 (3d Cir. 2017) (allowing a Title VII claim to be brought

under § 1983 “would thwart Congress’s [sic] carefully crafted administrative scheme.”).

Therefore, the Court will dismiss the claims raised under §§ 1981 and 1983.

         C.     Individual Defendants, Title VII and ADA

         The employment discrimination claims in Counts 1, 2, 3, and 5 are raised against individual

defendants and not Plaintiff’s former employer, the DOC.        Title VII and the ADA do not provide

for individual liability.   The law in this area is clear, and has been for some time, that individual

employees are not liable under Title VII.     See Emerson v. Thiel Coll., 296 F.3d 184, 190 (3d Cir.




                                                   13
2002); Cardenas v. Massey, 269 F.3d 251, 268 (3d Cir. 2001). In addition, the law is well-

established in the Third Circuit that parties cannot be held liable in their individual capacities under

the ADA.      See Koslow v. Pennsylvania, 302 F.3d 161, 178 (3d Cir. 2002) (no individual liability

under the ADA).      Accordingly, the Court will dismiss the Title VII and ADA claims as they are

raised against individual defendants, and not Plaintiff’s former employer.

        D.       Defamation - Count 4

        Count 4 raises a defamation claim against Berggrun.          The claim fails for at least two

reasons.     First, Berggrun is not a named defendant.     Second, the only allegation raised against

Berggrun is that he conducted an investigative interview on November 13, 2014.           (D.I. 1 ¶ 42).

At that time he told Plaintiff that he “did not consider that Plaintiff had followed Wesley’s directive

to not email complaints to Petroff.” (Id.).

        Additionally, Plaintiff commenced this action in the Delaware Superior Court on

January 10, 2018.     Berggrun’s alleged defamatory conduct took place on November 13, 2014.

In Delaware, defamation claims are subject to a two-year statute of limitations period.             See

10 Del. C. § 8119.       The claim is clearly time-barred.       Accordingly, the Court will grant

Defendants’ motion to dismiss Count 4.

        E.       Intentional Infliction of Emotional Distress - Count 5

        Count 5 raises an intentional infliction of emotional distress claim against Coupe, Durkee,

and Wesley for removing Plaintiff from the workplace from November 10, 2014 until

November 24, 2015 pending a fitness for duty evaluation.           Defendants seek dismissal on the

grounds that the claim is not only time-barred, but also barred by Delaware’s Workers’

Compensation Act.




                                                  14
          Like the defamation claim, the statute of limitations for an intentional infliction of

emotional distress is subject to a two-year statute of limitations period.          See 10 Del. C. § 8119.

Here, the conduct complained of ended on November 24, 2015, yet Plaintiff did not commence

this action until January 10, 2018.    It is clear that the claim is time-barred.    In addition, it is well-

settled that an employee’s common law claim against an employer for intentional infliction of

emotional distress is barred by the exclusivity provisions of Delaware’s Workers’ Compensation

Act.      See Limehouse v. Steak & Ale Rest. Corp., 850 A.2d 301, 2004 WL 1280400 (Del. June 7,

2004) (table).

          Accordingly, the Court will grant Defendants’ motion to dismiss Count 5.

          F.     FMLA - Second Count 5

          Second Count 5 alleges violations of the FMLA for interference of Plaintiff’s rights under

the FMLA and retaliation.        Defendants move to dismiss Second Count 5 for failure to state a

claim upon which relief may be granted.

          The FMLA prohibits employers from interfering with an employee’s rights under the

statute to take leave and return from leave and contains two distinct provisions protecting those

rights.     See id. § 2615(a).    An “interference” claim arises from the provision that makes it

unlawful for an employer to “interfere with, restrain, or deny the exercise of or the attempt to

exercise, any right” provided under the FMLA.           Id. § 2615(a)(1); Hayduk v. City of Johnstown,

386 F. App’x 55, 59 (3d Cir. 2010).      Also, the FMLA prohibits an employer from discriminating

or retaliating against an employee for exercising or attempting to exercise FMLA rights.                See

29 U.S.C. § 2615(a)(2); 29 C.F.R. § 825.200(c).         A claim under the latter provision is referred to

as a “retaliation” or “discrimination” claim. Hayduk, 386 F. App’x at 59.




                                                   15
       An interference claim requires Plaintiff to plead that: (1) he was entitled to benefits under

the FMLA and (2) his employer illegitimately prevented him from obtaining those benefits.

Sarnowski v. Air Brooke Limousine, Inc., 510 F.3d 398, 401 (3d Cir. 2007).            For a retaliation

claim under the FMLA, Plaintiff must allege that:        (1) he invoked his right to FMLA benefits,

(2) he suffered an adverse employment decision, and (3) the adverse decision was causally related

to his invocation of his rights.       See Erdman v. Nationwide Ins. Co., 582 F.3d 500, 508-09

(3d Cir. 2009).

       As noted, Plaintiff alleges “unlawful interference” and “retaliatory interference.”     It is not

clear, but it seems that Plaintiff raises the claims against his employer and against Biddle for

interference.     Plaintiff alleges that he was eligible for FMLA, he exercised his right to take

qualifying FMLA leave, he suffered an adverse employment due to Biddle’s interference with the

FMLA, Biddle refused to acknowledge, accept, and process Plaintiff’s medical and FMLA

paperwork, and Biddle’s retaliatory interference was a substantial factor in his wrongful

termination.    (D.I. 1 ¶¶ 134-139).

       The Second Count 5 is not properly pled.        With regard to an interference claim, liberally

construing the First Amended Complaint, Plaintiff appears to alleges that he was entitled to

benefits under the FMLA. The First Amended Complaint does not, however, adequately allege

that Biddle refused to authorize FMLA or discouraged Plaintiff from applying for FMLA.               At

most the First Amended Complaint alleges that Biddle responded to Plaintiff’s email and told him

that someone would be in touch with him.       Finally, there are no allegations that Plaintiff actually

submitted documents to support an FMLA request.

       With regard to a retaliation claim, Plaintiff seems to allege that he contacted Biddle about

submitting FMLA medical records after he received his pre-termination or termination letter.




                                                  16
Logic suggests that Plaintiff could not have been terminated for requesting family medical leave

if he received a pre-termination or termination letter prior to requesting it.

         Second Count 5 fails to adequately allege FMLA claims.          Therefore, Defendants’ motion

to dismiss it will be granted.

         G.     Leave to Amend

         Plaintiff proceeds pro se.     Since it is possible that he may be able to allege Title VII claims

or an ADA claim upon a showing that he has exhausted his administrative remedies and FMLA

claims against a defendant or defendants, he will be given leave to file a Second Amended

Complaint.     Should Plaintiff opt to amend the Title VII and ADA claims he will be required to

attach to the Second Amended Complaint, and submit to the Court, a right to sue letter or a notice

of suit rights as well as any charges of discrimination relevant to this case.

IV.      SHOW CAUSE

         Count 6 raises a claim against the Union.         It has come to the Court’s attention that the

Union has never been served.          Nor does it appear that Plaintiff has taken any steps to serve the

Union.    Therefore, Plaintiff will be ordered to show cause why the Union should not be dismissed

for failure to timely serve it under Delaware Superior Court Rules or the Federal Rules of Civil

Procedure.

V.       CONCLUSION

         For the above reasons, the Court will grant Defendants’ motion to dismiss the First

Amended Complaint. (D.I. 4).            Plaintiff will be given leave file a Second Amended Complaint

as discussed above.

         An appropriate order will be entered.




                                                     17
